Case: 21-40903     Document: 00516495035         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 4, 2022
                                  No. 21-40903                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mariano Benjamin Gutierrez-Muñoz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1097-4


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          We are asked to determine whether a district court properly found
   Mariano Benjamin Gutierrez-Muñoz “maintained” a junkyard “for the
   purpose of manufacturing or distributing” methamphetamine. U.S.S.G. §
   2D1.1(b)(12). For the following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40903      Document: 00516495035          Page: 2   Date Filed: 10/04/2022




                                    No. 21-40903


                                          I
          In 2019, Mariano Benjamin Gutierrez-Muñoz was charged with,
   among other things, conspiracy to distribute methamphetamine and heroin.
   A year later, he pled guilty to conspiracy to possess with intent to distribute
   500 grams or more of methamphetamine and one kilogram or more of heroin.
   Prior to being arrested, Gutierrez-Muñoz owned and operated a junkyard. In
   a presentence investigation report (PSR), the United States Probation Office
   determined Gutierrez-Muñoz used his junkyard as a base of operations for a
   nationwide drug distribution scheme. Accordingly, the report recommended
   a two-level enhancement under U.S.S.G. § 2D1.1(b)(12) for “maintain[ing]
   a premises for the purpose of manufacturing or distributing a controlled
   substance.” Gutierrez-Muñoz objected to the recommendation. At
   sentencing, the district court overruled the objection, adopted the report, and
   sentenced Gutierrez-Muñoz to 360 months in federal prison. Gutierrez-
   Muñoz timely appealed.
                                         II
          United States Sentencing Guideline § 2D1.1(b)(12) provides for a
   two-level increase to a defendant’s offense level if he “knowingly maintains
   a premises . . . for the purpose of manufacturing or distributing a controlled
   substance, including storage of a controlled substance for the purpose of
   distribution.” Cmt. n.17. Per § 2D1.1(b)(12), the manufacturing or
   distribution of drugs doesn’t have to be “the sole purpose for which the
   premises was maintained.” Id. Instead, § 2D1.1(b)(12) only requires that
   “one of the defendant’s primary or principal uses for the premises” be drug
   distribution. Id. (emphasis added).
          A “district court’s application of § 2D1.1(b)(12) is a factual finding
   reviewed for clear error.” United States v. Haines, 803 F.3d 713, 744 (5th Cir.
   2015). Consequently, we must determine whether the district court’s §




                                         2
Case: 21-40903        Document: 00516495035             Page: 3      Date Filed: 10/04/2022




                                        No. 21-40903


   2D1.1(b)(12) finding “is plausible in light of the record read as a whole.”
   United States v. Guzman-Reyes, 853 F.3d 260, 263 (5th Cir. 2017) (quoting
   United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005)). 1
           Here, Gutierrez-Muñoz contends the district court erred in finding
   his junkyard’s “primary purpose was . . . the storage and distribution” of
   methamphetamine. Gutierrez-Muñoz maintains that, in applying §
   2D1.1(b)(12), the district court exclusively and inappropriately relied on the
   single “conclusionary statement” of a Drug Enforcement Administration
   officer. The PSR recites a case agent’s finding that “there is no information
   to indicate the junkyard . . . was utilized for legitimate business purposes.”
   At sentencing, Gutierrez-Muñoz objected to the statement and insisted his
   junkyard was a “legitimate business.” The district court overruled
   Gutierrez-Muñoz’s objection and adopted the PSR’s factual findings,
   including the case agent’s statement.
                                              A
           As an initial matter, we must determine whether the district court
   properly relied on the PSR at sentencing. When sentencing a defendant, a
   district court “may consider any evidence ‘which bears sufficient indicia of
   reliability to support its probable accuracy, including hearsay evidence.’”
   United States v. Nava, 624 F.3d 226, 230–31 (5th Cir. 2010) (quoting United
   States v. Solis, 299 F.3d 420, 455 (5th Cir. 2002)). A presentence
   investigation report “generally bears sufficient indicia of reliability to be
   considered as evidence by the sentencing judge in making factual
   determinations.” Id. at 231 (citation omitted). If a defendant disagrees with



           1
            Notably, the parties dispute whether the plain error or the clear error standard
   applies. We find this issue inconsequential because the district court’s determination
   passes muster under either standard.




                                              3
Case: 21-40903      Document: 00516495035            Page: 4   Date Filed: 10/04/2022




                                      No. 21-40903


   any evidence offered at sentencing, he “bears the burden of demonstrating
   that the information cannot be relied upon because it is materially untrue,
   inaccurate or unreliable.” United States v. Rodriguez, 602 F.3d 346, 363 (5th
   Cir. 2010) (citation omitted). Objections alone are “not evidence,” but
   simply “unsworn assertions.” Id. (citation omitted) (emphasis in original).
          After reviewing the record, we find Gutierrez-Muñoz’s challenge to
   the PSR is flawed for two reasons. First, Gutierrez-Muñoz did not submit any
   rebuttal evidence. In response to Gutierrez-Muñoz’s insistence that his
   junkyard was a “legitimate business” because “[h]e worked on cars” and
   “scraps” there, the district court correctly noted there was “no evidence”
   to prove that. Gutierrez-Muñoz never offered the district court receipts,
   contracts, or any other routine documents evidencing the operation of a
   business. Instead, he relied on representations and objections, or “unsworn
   assertions.” Rodriguez, 602 F.3d at 363. Second, and relatedly, the PSR bears
   clear signs of reliability. As a whole, the information related to Gutierrez-
   Muñoz’s junkyard flows from a criminal investigation that was corroborated
   by a co-conspirator. We have held such information is “sufficiently reliable”
   for sentencing purposes. See United States v. Rico, 864 F.3d 381, 385–86 (5th
   Cir. 2017). Consequently, considering the record and Gutierrez-Muñoz’s
   lack of a rebuttal, we find the PSR and its contents, including the case agent’s
   statement, carry the requisite indicia of reliability.
                                           B
          As for § 2D1.1(b)(12), Gutierrez-Muñoz plainly admitted his junkyard
   was used for drug-related purposes. Per the record, Gutierrez-Muñoz used
   the junkyard to receive speaker-boxes full of “narcotics” and re-package
   them into metal boxes “which were welded closed” on-site. During the re-
   packaging, Gutierrez-Muñoz and his associates wore “mechanic’s shirts . . .
   to give the impression they were working.” Gutierrez-Muñoz also admitted




                                           4
Case: 21-40903     Document: 00516495035           Page: 5   Date Filed: 10/04/2022




                                    No. 21-40903


   that he stored vehicles on-site to use as drug “transport[s]” for smuggling
   the metal boxes across the country. Meanwhile, the officers surveilling
   Gutierrez-Muñoz’s drug operations could not find any evidence, such as
   regular customers, to suggest the junkyard was a legitimate business.
          Consequently, after reading the record, we find the district court
   could plausibly determine that one of the junkyard’s primary uses was to
   distribute methamphetamine. Gutierrez-Muñoz, while donning the uniform
   of his trade, used his junkyard to conceal methamphetamine in welded-
   containers, load the containers into vehicles warehoused on-site, and ship the
   containers across the country. At the same time, the junkyard consistently
   lacked customers and observing officers saw little commercial activity that
   could mitigate the district court’s “primary use” finding. In short, a court
   could reasonably conclude Gutierrez-Muñoz was a “pretty big player” who
   ran a drug “transportation [cell] out of his junkyard.” Accordingly, we
   cannot find the district court clearly erred when it applied § 2D1.1(b)(12) to
   Gutierrez-Muñoz’s offense level.
          We AFFIRM.




                                         5